AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(this “Agreement”) is made and entered into as of November 12th, 2007 (the
“Effective Date”), by and between FRAZE ENTERPRISES, INC., an Ohio corporation
(“Seller”) and TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company
(“Buyer”), with reference to the following facts:



  A.   Seller owns certain real property located in Montgomery County, Ohio and
more specifically described in Exhibit A attached hereto (the “Land”), commonly
known as Park Place office complex and such other assets, as the same are herein
described.



  B.   Seller desires to sell to Buyer and Buyer desires to purchase from Seller
the Land and the associated assets.

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:

1. Purchase and Sale.



  1.1.   The purchase and sale includes, and at “Close of Escrow” (as defined in
Section 6.2) Seller shall sell, transfer, grant and assign to Buyer and Buyer
shall purchase and assume from Seller, Seller’s entire right and interest in and
to all of the following (hereinafter sometimes collectively, the “Property”):



  1.1.1.   The Land;



  1.1.2.   All of Seller’s rights, privileges and easements appurtenant to the
Land, including, without limitation, all of Seller’s right, title and interest,
if any, in minerals, oil, gas and other hydrocarbon substances on the Land, as
well as all development rights, air rights, water rights and water stock owned
by Seller relating to the Land, and any easements, rights of way or other
appurtenances of Seller used in connection with the beneficial use and enjoyment
of the Land (collectively, the “Appurtenances”);



  1.1.3.   All of Seller’s right, title and interest in all improvements and
fixtures located on the Land, including, without limitation, all buildings and
structures owned by Seller presently located on the Land, all apparatus,
equipment and appliances used in connection with the operation or occupancy of
the Land, such as heating, air conditioning, and lighting systems and other
facilities used to provide any utility services, refrigeration, ventilation,
garbage disposal, or other services on the Land, subject to the rights of the
Tenants under the Leases, hereafter defined, (all of which are collectively
referred to as the “Improvements,” and together with the Land, the Appurtenances
and the Improvements are collectively referred to herein as the “Real
Property”);



  1.1.4.   Seller’s interest in all leases, licenses and other occupancy
agreements together with all associated amendments, modifications, extensions or
supplements thereto for the persons and entities identified on Exhibit B
attached hereto and any other lease, license or occupancy agreement entered into
in accordance with the terms of this Agreement prior to the Close of Escrow
(collectively, the “Leases”) with all persons or entities occupying the Real
Property or any part thereof pursuant to the Leases (“Tenants”), together with
all security deposits held in connection with the Leases, including, guarantees,
letters of credit and other similar credit enhancements providing additional
security for the Leases, as set forth on Exhibit C attached hereto;



  1.1.5.   All tangible and intangible personal property owned by Seller that is
located on or used in connection with the Real Property, including, without
limitation, all equipment, furniture, tools and supplies, website maintained by
the Seller and related intangibles, including, Seller’s interest in the name
“Park Place” (collectively, the “Personal Property”), but specifically excluding
any items of personal property owned by Tenants;



  1.1.6.   All of Seller’s rights and interest in contracts, agreements,
warranties and guaranties relating to the operation, use or maintenance of the
Real Property set forth on Exhibit D attached hereto, which Buyer elects to
assume (collectively, the agreements Buyer elects to assume shall be known as
the “Contracts”); and



  1.1.7.   To the extent transferable, all building permits, certificates of
occupancy and other certificates, permits, licenses and approvals relating to
the Property (collectively, the “Permits”).

2. Purchase Price.

The total Purchase Price of the Property shall be SIXTEEN MILLION FOUR HUNDRED
FIFTY THOUSAND and No/100 Dollars ($16,450,000.00) (“Purchase Price”), and
payable as follows:

2.1. Deposit/Further Payments.



  2.1.1.   Within two (2) business days following the Effective Date , Buyer
shall deposit into Escrow (hereinafter defined) with the Escrow Holder the
amount of Three Hundred Twenty Thousand and No/100 Dollars ($320,000.00) (the
“Deposit”), in the form of a wire transfer payable to Chicago Title Insurance
Company, with the office located at One Dayton Centre, One South Main Street,
Ste. 133, Dayton, Ohio 45402 Attn: Traci Walker (“Escrow Holder”). Escrow Holder
shall place the Deposit into an interest bearing money market account at a bank
or other financial institution reasonably satisfactory to Buyer, and interest
thereon shall be credited to Buyer’s account and shall be deemed to be part of
the Deposit.



  2.1.2.   Unless this Agreement is earlier terminated or a party is in default,
on or before the Close of Escrow, Buyer and Seller shall, by joint instruction,
direct the Escrow Holder to deliver the Deposit to the Title Company, hereafter
identified, to be held in Escrow.



  2.1.3.   On or before Close of Escrow, Buyer shall deposit with the Title
Company, to be held in Escrow the balance of the Purchase Price, in immediately
available funds by wire transfer made payable to Escrow Holder.

2.2. Allocation of Purchase Price.

The Purchase Price shall be allocated in a mutually agreeable manner in
accordance with Section 1060 of the Internal Revenue Code of 1986, as amended
(the “Code”), and the temporary and/or permanent regulations promulgated
thereunder. Prior to the expiration of the “Due Diligence Period” (as defined in
Section 5.1), hereafter defined, Seller and Buyer shall agree on the allocation
of the Purchase Price. Once the allocation of the Purchase Price is agreed upon,
Seller and Buyer shall prepare their respective federal, state and local income
tax returns (including Form 8594) employing the agreed allocation of the
Purchase Price. Each of Seller and Buyer hereby covenants and agrees that it
will not take a position before any governmental agency charged with the
collection of any income, revenue or franchise tax or in any judicial proceeding
that is in any way inconsistent with the agreed allocation. The terms of this
Section 2.2 shall survive the Close of Escrow.

3. Title to Property.

3.1. Title Insurance.

Seller will, at Seller’s sole expense, cause Fidelity Title Company, with the
office located at 11300 Dove Street, Suite 310, Newport Beach, CA 92660 Attn:
Natalie Priestley (the “Title Company”) to issue a Commitment to issue an
Extended Coverage ALTA Owner’s Policy of Title Insurance (the “Title Policy”)
for and on behalf of Buyer in the total amount of the Purchase Price and
obtainable at standard rates insuring good, marketable and insurable title in
and to the Real Property. The Title Policy shall provide full coverage against
mechanics’ and materialmens liens and shall contain such endorsements as Buyer
may reasonably require (the “Endorsements”). Buyer shall be responsible for the
cost of the Title Policy, including any Endorsements. In any event, Seller
covenants to cause to be released and reconveyed from the Property or insured
over, and to remove as exceptions to the Title Policy on or prior to the Close
of Escrow the following (the “Pre-Disapproved Exceptions”): all labor,
materialmens and mechanics liens arising from work performed by or for Seller,
mortgages, deeds of trust, and other monetary encumbrances, assessments and/or
indebtedness, except for the current installment of non-delinquent real property
taxes and assessments payable as part of the real property tax bill. The Title
Policy shall be free and clear of exceptions except as follows:



  3.1.1.   Real property taxes and assessments, which are a lien not yet due;



  3.1.2.   The Leases



  3.1.3.   The “Permitted Exceptions” (as defined in Section 3.2) included in
such policy and approved by Buyer as herein described.

3.2. Procedure for Approval of Title.

Seller shall, no later than November 15, 2007, provide to Buyer a title
insurance commitment and/or preliminary title report for the Real Property (the
“Commitment”) and an ALTA survey of the Real Property (the “Survey”) each dated
no earlier than thirty (30) days prior to the Effective Date, together with
legible copies of all items identified as exceptions therein (the “Title
Documents”). Buyer shall have twenty (20) days following the later of (a) the
Effective Date; and (b) the receipt of the later of the Title Documents and the
Survey to review and approve, in writing, the condition of the title to the Real
Property (“Title Review Period”). If the Title Documents or the Survey reflect
or disclose any defect, exception or other matter affecting the Real Property
(“Title Defects”) that is unacceptable to Buyer, then Buyer shall provide Seller
with written notice of Buyer’s objections no later than the conclusion of the
Title Review Period; provided, however, if Buyer shall fail to notify Seller in
writing within the Title Review Period either that the condition of title is
acceptable or of any specific objections to the state of title to the Real
Property, then Buyer shall be deemed to have accepted all exceptions to title or
other conditions or matters which are shown on the Survey or described in the
Title Documents, other than any Pre-Disapproved Exceptions. If Buyer timely
delivers notice to Seller of Title Defects, Seller may, at its sole option,
elect, by written notice given to Buyer within five (5) business days following
the conclusion of the Title Review Period (“Seller’s Notice Period”), to cure or
remove the objections made or deemed to have been made by Buyer; provided,
however, Seller shall in all events have the obligation to (i) remove from the
Title Policy (by release, discharge or by causing the Title Company to insure
over) the Pre-Disapproved Exceptions, and (ii) remove any from the Title Policy
Title Defect that attaches to the Real Property subsequent to the conclusion of
the Title Review Period. The failure of Seller to deliver written notice
electing to cure any or all such objected to exceptions during the Seller’s
Notice Period shall be deemed an election by Seller not to cure such exceptions.
Should Seller elect to attempt to cure or remove any Title Defect for which
Buyer shall have given Seller notice prior to the end of the Title Review
Period, Seller shall have fifteen (15) days from the conclusion of the Title
Review Period (“Cure Period”) in which to accomplish the cure. Seller shall be
deemed to have accomplished the “cure” of a Title Defect if Seller either
(a) causes the removal, discharge or release of the Title Defect prior to the
end of the Cure Period, or (b) affirmatively commits in writing to cause such
removal, discharge or release on or before the Close of Escrow. In the event
Seller elects (or is deemed to have elected) not to cure or remove any
objection, or in any event Seller fails to cure or remove any objection which
Seller agrees or is required to cure within the Cure Period, then Buyer shall be
entitled, as Buyer’s sole and exclusive remedies, either to (i) terminate this
Agreement and obtain a refund of the Deposit or (ii) waive any objections that
Seller has not elected to cure and close this transaction as otherwise
contemplated herein. The failure of Buyer to provide written notice to Seller
within ten (10) days following the expiration of the Seller’s Notice Period
waiving any objections Seller has not elected to cure shall be deemed an
election by Buyer to terminate this Agreement. Any exceptions to title accepted
by Buyer pursuant to the terms of this Section shall be deemed “Permitted
Exceptions.” If at anytime prior to the Close of Escrow, Buyer receives an
update or supplement to the Commitment or Survey and such update or supplement
discloses one or more Title Defects that are not Permitted Exceptions (in each
case, a “New Title Defect”) and any New Title Defect is unacceptable to Buyer,
Buyer may, within three (3) business days after receiving such update or
supplement to the Commitment or Survey, as the case may be, deliver to the
Seller another written notice of Buyer’s objections with respect to any New
Title Defect only and the process described in this Section shall apply thereto.
If Buyer fails to given notice to Seller of a New Title Defect within such
three-day period, Buyer shall be deemed to have accepted such New Title
Defect(s) and such New Title Defect(s) shall be deemed Permitted Exceptions.

4. Due Diligence Items.



  4.1.   Seller shall, on or before three (3) days after the Effective Date (the
“Delivery Date”), deliver to Buyer each of the following items to the extent in
Seller’s possession (collectively, the “Due Diligence Items”):



  4.1.1.   Intentionally omitted;



  4.1.2.   Copies of all Leases presently in effect with respect to the Real
Property, together with any amendments or modifications thereof;



  4.1.3.   A “Rent Roll” with respect to the Real Property for the calendar
month immediately preceding the Effective Date, showing with respect to each
Tenant of the Real Property: (1) the name of the Tenant, (2) the number of
rentable square feet in Tenant’s premises as set forth in Tenant’s Lease, (3)
the current monthly base rental payable by such Tenant, (4) the term of the
Lease, (5) any available options to extend the term of the Lease for the Tenant
under the Lease; and (6) the amount of any security deposit;



  4.1.4.   Intentionally omitted;



  4.1.5.   An aging report showing, with respect to each Tenant of the Real
Property, the date through which such Tenant has paid rent;



  4.1.6.   A list of all contracts, including service contracts, warranties,
management, maintenance, leasing commission or other agreements affecting the
Real Property, if any, together with copies of the same;



  4.1.7.   Intentionally omitted;



  4.1.8.   True and correct copies of the real estate and personal property tax
statements covering the Property or any part thereof for each of the two (2)
years prior to the current year and, if available, for the current year;



  4.1.9.   Operating statements for the Real Property for the two prior calendar
years and the current year to date, or if shorter, for any periods during which
Seller was owner of the Real Property;



  4.1.10.   Intentionally omitted;



  4.1.11.   An inventory of all personal property owned by Seller which is used
in the maintenance of the Real Property or stored for future use with the Real
Property. Such inventory need not specify each item of personal property or the
number of items, but may generally describe Seller’s stock of tools, supplies
and replacement parts. Further, the parties acknowledge that certain items of
personal property are consumable and used in the operation of the Real Property.
Seller shall not be obligated to deliver at the Close of Escrow the personal
property described in the inventory or any minimum levels of items such as
supplies and parts used in the operation of the Real Property;



  4.1.12.   Intentionally omitted;



  4.1.13.   Copies of utility bills for the Real Property for the two prior
calendar years and the current year to date or if shorter, for any periods
during which the Seller was the owner of the Property;

     
4.1.14.
4.1.15.
4.1.16.
4.1.17.
  Intentionally omitted;
Intentionally omitted;
Intentionally omitted;
Intentionally omitted;



  4.1.18.   CAM (Operating Expense) reconciliation for two prior calendar years
with supporting documentation;



  4.1.19.   Certificates of occupancy; and



  4.1.20.   Tenant sales report for restaurant 580 Lincoln Park for 2004, 2005
and 2006.

5. Inspections.

5.1. Procedure; Indemnity.

Buyer, at its sole expense, shall have the right to conduct feasibility,
environmental, engineering and physical studies of the Real Property at any time
from and after Effective Date until noon EST on November 19, 2007 (the “Due
Diligence Period”); provided, however, if the Due Diligence Items are not
delivered on or before the Delivery Date, Buyer shall give Seller written notice
within ten (10) business days after the Delivery Date identifying the Due
Diligence Items that have not been delivered to Buyer, in which event the Due
Diligence Period shall be extended for a period equal to the associated delay in
delivery of such materials beyond the Delivery Date. If Buyer shall fail to
timely give such notice to Seller, the Due Diligence Period shall not be
extended by reason of Seller’s failure to deliver Due Diligence Items on or
before the Delivery Date. Upon prior reasonable notice to Seller, Buyer and its
duly authorized agents or representatives shall be permitted to enter upon the
Real Property at all reasonable times during the Due Diligence Period in order
to conduct tenant interviews, engineering studies, soil tests and any other
inspections and/or tests that Buyer may deem necessary or advisable
(collectively, the “Inspections”). The foregoing right shall be subject to the
rights of the Tenants and neither Buyer or Buyer’s agents or representatives
shall unreasonably interfere with or disturb the occupancy or operations of the
Tenants. Buyer agrees to promptly (a) restore the Property to its condition
prior to any entry onto, or disturbance of, the Property, (b) discharge any
liens that may be imposed against the Real Property as a result of Buyer’s
Inspections and (c) to defend, indemnify and hold Seller, the Tenants and their
respective employees, agents and invitees harmless from all claims, suits,
losses, costs, expenses (including without limitation court costs and attorneys’
fees), liabilities, judgments and damages (collectively, “Claims”) incurred as a
result of any Inspections performed by or for Buyer, any access or entry onto
the Property by Buyer or its agents or representatives or the negligence or
willful misconduct of Buyer or its agents or representatives. Buyer’s
obligations to set forth in items (a-c) above shall survive the termination of
this Agreement or Close of Escrow, as applicable.

Buyer agrees that in the event that this Agreement shall terminate for any
reason, other than for Seller’s default, Buyer shall provide Seller with a copy
of all inspections, tests and studies of the Property undertaken by or for
Buyer, without charge to Seller.

5.2. Approval.



  5.2.1.   Buyer shall have until the conclusion of the Due Diligence Period (as
the same may be extended in accordance with the terms of Section 5.1 above) to
approve or disapprove of the Inspections and the Due Diligence Items enumerated
in Section 4. If Buyer shall fail to deliver a written notice to Seller and
Escrow Holder within the Due Diligence Period approving the condition of the
Real Property this Agreement shall thereupon be automatically terminated, Buyer
shall not be entitled to purchase the Real Property, Seller shall not be
obligated to sell the Real Property to Buyer and the parties shall be relieved
of any further obligation to each other with respect to the Real Property. Upon
termination pursuant to this Section 5.2.1, Escrow Holder shall, return all
documents and funds, including the Deposit, to the parties who deposited same
and no further duties shall be required of Escrow Holder.



  5.2.2.   Notwithstanding anything to the contrary contained herein, Buyer
hereby agrees that in the event this Agreement is terminated for any reason,
then Buyer shall promptly and at its sole expense return to Seller all Due
Diligence Items which have been delivered by Seller to Buyer in connection with
Buyer’s inspection of the Real Property within one (1) business day following
the termination of this Agreement



  5.2.3.   On or before the expiration of the Due Diligence Period, the Buyer
may deliver written notice to the Seller (the “Contracts Notice”) specifying any
Contracts with respect to which the Buyer requires Seller terminate on or prior
to the Close of Escrow (the “Terminated Contracts”) whereupon the Terminated
Contracts shall not be assigned to, or assumed by, the Buyer. To the extent that
any such Terminated Contract requires payment of a penalty or premium for
cancellation, the Seller shall be solely responsible for the payment of any such
cancellation fees or penalties. If the Buyer fails to deliver the Contracts
Notice on or before the expiration of the Due Diligence Period, there shall be
no Terminated Contracts and the Buyer shall assume all Contracts set forth on
Exhibit D at the Close of Escrow. Notwithstanding anything to the contrary set
forth in this section, prior to the Closing Date (a) the Seller shall terminate
any and all management contracts pertaining to the Property, and (b) Buyer shall
assume the natural gas supply contract identified on Exhibit “C”; provided,
however, Seller agrees not to enter into any amendment or modification of such
contract after the Effective Date without Buyer’s prior consent.

5.3 Tenant Interviews.

5.3.1 If this Agreement is not earlier terminated and Buyer gives notice to
Seller accepting and approving the Inspections, the Due Diligence Items and the
condition of the Real Property pursuant to Section 5.2.1 and Buyer has
contemporaneously given a similar notice to the Related Seller under the Related
Contract, as those terms are defined in Section 27, then Buyer shall have from
the date Buyer gives Seller the notice prescribed in Section 5.2.1 until (and
including) November 27, 2007 (“Tenant Interview Period”) to conduct interviews
of Tenants. Unless Seller shall otherwise agree, Buyer shall give Seller notice
of the Tenants Buyer desires to interview, Seller shall make good faith efforts
to arrange such interviews (via telephone or face to face meeting), and Seller
or a representative of Seller shall be entitled to participate in any interview.

5.3.2 If as a result of the interviews of Tenants, Buyer determines that it is
not satisfied with the Property, Buyer shall have the option to terminate this
Agreement, provided that Buyer shall be obligated to give Seller notice of
termination prior to 5:00 p.m. EST on the last day of the Tenant Interview
Period. If Buyer timely exercises the right to terminate this Agreement pursuant
to this Section 5.3.1, then Escrow Holder shall return all documents and funds,
including the Deposit, to the parties who deposited same and no further duties
shall be required of Escrow Holder. If Buyer fails to timely give notice
terminating this Agreement pursuant to this Section 5.3.2, then Buyer shall be
deemed to have accepted and approved the Tenants’ interviews and the condition
of the Property and the right to terminate this Agreement pursuant to this
Section 5.3.2 shall lapse, without notice.

         
5.3.
 
5.4.  
Deposit.
 
       

If this Agreement is not earlier terminated, the Deposit shall be nonrefundable
as of the expiration of the Due Diligence Period, except in the event this
Agreement is thereafter terminated pursuant to Section 3.2, Section 9,
Section 10 or Section 11, or in the event of Seller’s default as provided in
Section 13.1. In the event that this Agreement is terminated by Buyer in
accordance with its terms, the Deposit shall be immediately and automatically
paid over to Buyer without the need for any further action by either party
hereto.

5.5. Condition of Property.

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER ACKNOWLEDGES AND AGREES
THAT SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS
ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES
OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO
(A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE PROPERTY, (B) THE INCOME TO
BE DERIVED FROM THE PROPERTY, (C) THE SUITABILITY OF THE PROPERTY FOR ANY AND
ALL ACTIVITIES AND USES WHICH BUYER OR ANY TENANT MAY CONDUCT THEREON, (D) THE
COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY,
(E) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF THE PROPERTY, (F) THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY, (G) THE
MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY, OR
(H) COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING THE EXISTENCE IN OR ON THE
PROPERTY OF HAZARDOUS MATERIALS OR (I) ANY OTHER MATTER WITH RESPECT TO THE
PROPERTY. BUYER HEREBY WAIVES ANY RIGHT TO MAKE ANY CLAIM BASED ON ANY OF THE
FOREGOING, INCLUDING, WITHOUT LIMITATION, ANY RIGHT TO MAKE ANY CLAIM AGAINST
SELLER BASED ON THE VIOLATION OF ANY ENVIRONMENTAL LAWS. NO PERSON ACTING ON
BEHALF OF SELLER IS AUTHORIZED TO MAKE, AND BY EXECUTION HEREOF OF BUYER
ACKNOWLEDGES THAT, EXCEPT AS CONTAINED HEREIN OR INCORPORATED HEREIN BY
REFERENCE, NO PERSON HAS MADE, ANY REPRESENTATION, AGREEMENT, STATEMENT,
WARRANTY, GUARANTY OR PROMISE REGARDING THE PROPERTY OR THE TRANSACTION
CONTEMPLATED HEREIN; AND NO SUCH REPRESENTATION, WARRANTY, AGREEMENT, GUARANTY,
STATEMENT OR PROMISE IF ANY, MADE BY ANY PERSON ACTING ON BEHALF OF SELLER SHALL
BE VALID OR BINDING UPON SELLER UNLESS EXPRESSLY SET FORTH HEREIN. BUYER FURTHER
ACKNOWLEDGES AND AGREES THAT HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE
PROPERTY, BUYER IS RELYING SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND
NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT ANY
INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PROPERTY WAS OBTAINED
FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS
AS TO THE ACCURACY, TRUTHFULNESS OR COMPLETENESS OF SUCH INFORMATION EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, BUYER FURTHER ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT
PERMITTED BY LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN
“AS IS” CONDITION AND BASIS WITH ALL FAULTS. IT IS UNDERSTOOD AND AGREED THAT
THE PURCHASE PRICE HAS BEEN ADJUSTED BY PRIOR NEGOTIATION TO REFLECT THAT THE
PROPERTY IS SOLD BY SELLER AND PURCHASED BY BUYER SUBJECT TO THE FOREGOING. THE
PROVISIONS OF THIS SUBSECTION SHALL SURVIVE THE CLOSING OR ANY TERMINATION
HEREOF.

6. Escrow.

6.1. Opening.

Purchase and sale of the Property shall be consummated through an escrow
(“Escrow”) to be opened with Escrow Holder and Title Company within two (2)
business days after the execution of this Agreement by Seller and Buyer. This
Agreement shall be considered as the Escrow instructions between the parties,
with such further consistent instructions as Escrow Holder and Title Company
shall require in order to clarify their respective duties and responsibilities.
If Escrow Holder and/or Title Company shall require further Escrow instructions,
Escrow Holder and/or Title Company may prepare such instructions on its usual
form. Such further instructions shall, so long as acceptable to Buyer and Seller
shall be signed by Buyer and Seller and returned to Escrow Holder within three
(3) business days of receipt thereof. In the event of any conflict between the
terms and conditions of this Agreement and any further Escrow instructions, the
terms and conditions of this Agreement shall control.

6.2. Close of Escrow.



  6.2.1.   For purposes of this Agreement, the “Close of Escrow” shall be
defined as the date the Deed is recorded in the Official Records of the
Montgomery County, Ohio Recorder’s Office. The Close of Escrow shall occur on
the date that is thirty (30) days after the expiration of the Due Diligence
Period (as such period may be extended pursuant to Section 5.1 hereof); or on
such other date mutually approved in writing by Seller and Buyer (the “Closing
Date”); provided, however, that Buyer shall have the right to set the Closing
Date at any date prior to the thirty (30) days after the expiration of the Due
Diligence Period without Seller’s consent with five (5) days’ prior notice to
Seller, provided that (a) Buyer has waived in writing all conditions precedent
to Close of Escrow and (b) Seller can complete its payoff/release of outstanding
mortgage indebtedness, including any defeasance, by such Closing Date, without
incurring additional expense, other than customary fees and expenses.



  6.2.2.   Intentionally omitted.

6.3. Buyer Required to Deliver.

On or before one (1) business day prior to the Close of Escrow, Buyer shall
deliver (or caused to be delivered) to Escrow the following:



  6.3.1.   In accordance with Section 2, the Deposit;



  6.3.2.   On or before one (1) business day prior to the Close of Escrow, by
3:00 p.m. (Eastern Time) of the Closing Date, the balance of the Purchase Price;
provided, however that Buyer shall not be required to deposit the balance of the
Purchase Price into Escrow until Buyer has been notified by Title Company that
(i) Seller has delivered to Escrow each of the documents and instruments to be
delivered by Seller in connection with Buyer’s purchase of the Property,
(ii) Title Company has committed to issue and deliver the Title Policy to Buyer,
and (iii) the only impediment to Close of Escrow is delivery of such amount by
or on behalf of Buyer;



  6.3.3.   On or before Close of Escrow, such other documents as the Title
Company may require from Buyer in order to issue the Title Policy;



  6.3.4.   Two (2) originals of an Assignment and Assumption Agreement in the
form attached hereto as Exhibit E (the “Assignment Agreement”), duly executed by
Buyer assigning all of Seller’s right, title and interest in and to the Leases,
Personal Property, Contracts, which Buyer elects to assume or is required to
assume pursuant to Section 5.2.3, and Permits from and after the Close of Escrow
to Buyer; and



  6.3.5.   Such other documents as may be required by this Agreement or as may
reasonably be required to carry out the terms and intent of this Agreement,
provided that such documents shall not increase Buyer’s liability or result in a
material expense to Buyer.

6.4. Seller Required to Deliver.



  6.4.1.   No later than one (1) business day prior to the Close of Escrow
(unless an earlier date is specified), Seller shall deliver to Escrow Holder the
following:



  (a)   One (1) original Limited Warranty Deed in the form attached hereto as
Exhibit F (the “Deed”), duly executed and acknowledged by Seller and in proper
form for recording, conveying fee title to the Real Property to Buyer;



  (b)   Two (2) original Assignment Agreements, duly executed by Seller,
assigning all of Seller’s right, title and interest in and to the Leases,
Personal Property, Contracts, which Buyer elects to assume or is required to
assume pursuant to Section 5.2.3, and Permits to Buyer from and after the Close
of Escrow;



  (c)   One (1) original certification as to Seller’s non-foreign status which
complies with the provisions of Section 1445(b)(2) of the Internal Revenue Code
of 1986, as amended, any regulations promulgated thereunder, and any revenue
procedures or other officially published announcements of the Internal Revenue
Service or the U.S. Department of the Treasury in connection therewith (the
“FIRPTA”);



  (d)   The Survey which shall be certified pursuant to the requirements of
Buyer;



  (e)   One (1) original letter, in a form acceptable to Buyer, duly executed by
Seller, advising the Tenants under the Leases of the change in ownership of the
Real Property;



  (f)   No later than ten (10) days prior to Close of Escrow, Tenant’s estoppel
certificates as required by and provided for in Section 9.1.6 and “SNDA,” as
defined in, required by and provided for in Section 9.1.6;



  (g)   Such other documents and instruments, executed and properly acknowledged
by Seller, if applicable, as Title Company may reasonably require from Seller in
order to issue the Title Policy;



  (h)   Such other documents as may be required by this Agreement or as may
reasonably be required to carry out the terms and intent of this Agreement,
provided that such documents shall not increase Seller’s liability or result in
a material expense to Seller;



  (i)   A current Rent Roll certified by the Seller as being true and accurate
in all material respects as of the Closing Date; and



  (j)   Intentionally omitted.



  6.4.2.   Within one (1) business day of the Close of Escrow, Seller shall
deliver to Buyer at the Seller’s property manager’s office located at 580
Lincoln Park, Ste. 255, Kettering, Ohio 45429 the following:



  (a)   All keys to all buildings and other improvements located on the Real
Property, combinations to any safes thereon, and security devices therein in
Seller’s possession;



  (b)   A letter from Seller addressed to each Tenant informing such Tenant of
the change in ownership;



  (c)   The original Leases, Contracts and Permits; and



  (d)   All records and files relating to the management or operation of the
Real Property, including, without limitation, all Contracts assumed by Buyer,
all tenant files (including correspondence), property tax bills, and all
calculations used to prepare statements of rental increases under the Leases and
statements of common area charges, insurance, property taxes and other charges
which are paid by Tenants of the Real Property.

Seller’s property manager, Wenzler Realty, Inc. shall have fourteen (14) days
after the Close of Escrow to vacate the property manager’s office. No rent shall
be charge for such occupancy.

     
6.5.
  Buyer’s Costs.
 
    Buyer shall pay the following:

6.5.1.
6.5.2.
6.5.3.
  One-half (1/2) of Escrow Holder’s fee, costs and expenses;
The cost of the Title Policy and all Endorsements;
Buyer’s attorneys’ fees; and



  6.5.4.   All other costs customarily borne by buyers of real property in
Montgomery County, Ohio not otherwise expressly allocated to Seller hereunder.

     
6.6.
  Seller’s Costs.
 
    Seller shall pay the following:

6.6.1.
6.6.2.
6.6.3.
  One-half (1/2) of Escrow Holder’s fees, costs and expenses;
The cost of recording the Deed and any transfer tax;
Seller’s attorney fees;



  6.6.4.   Recording fees for any document(s) required by the Title Company in
order to release Title Defects or New Title Defects;



  6.6.5.   The cost of the Survey and any updates thereto;



  6.6.6.   All costs associated with removing any debt encumbering the Real
Property; and



  6.6.7.   All other costs customarily borne by sellers of real property in
Montgomery County, not otherwise expressly allocated to Buyer hereunder.



  6.6.8.   All costs or fees associated with the Defeasance, including, without
limitation fees and costs payable to the defeasance manager, rating agency fees
(if any), escrow fees, fees and legal expenses of the special servicer,
accounting fees, fees payable to the custodian/intermediary, and all other
similar fees associated with removing any debt encumbering the Property.

6.7. Prorations.



  6.7.1.   Items to be Prorated. The following shall be prorated between Seller
and Buyer as of the Close of Escrow with the Buyer being deemed the owner of the
Property as of the Close of Escrow:

(a) Taxes and Assessments. At Close of Escrow, Escrow Holder shall prorate real
estate taxes and assessments (“Taxes”) which are a lien but not yet due and
payable based on the most recent tax duplicate in accordance with the Montgomery
County, Ohio “short” proration method (except that if there is or has been any
reduction or abatement of taxes by virtue of the nature of the use of the
Property or by virtue of any exception or reduction in favor of Seller, which
reduction or abatement will no longer apply to the Property if Buyer acquires
same or changes the use of the Property, then the proration shall be based on
the full amount of such taxes without reduction or abatement and Seller shall
also be charged with any “recaptured” taxes.) The Taxes to be prorated at
Closing between Seller and Buyer shall be only those Taxes which, as of the
Closing Date are allocated to vacant leaseable (rentable) space in the Real
Property (without limitation, space occupied by the on-site property manager
shall be considered vacant space) (“Seller’s Share”). When the actual amount of
such Taxes becomes known, Escrow Holder shall adjust the actual tax proration.
Pending such adjustment to the tax proration, Escrow Holder shall retain in
escrow an amount equal to Seller’s Share of the current effective tax rate times
the difference between thirty-five percent (35%) of the Purchase Price and the
assessed taxable value of the Property, as shown on the last available County
Treasurer’s tax duplicate. The balance of any funds held in escrow on account of
the tax proration made pursuant to this Section, after the payment of the tax
installment for which the Taxes were escrowed, shall be returned to Seller. Upon
the Close of Escrow and subject to the adjustment provided above, Buyer shall be
responsible for real estate taxes and assessments on the Property payable from
and after the Close of Escrow. In no event shall Seller be charged with or be
responsible for any increase in the taxes or assessments on the Property
resulting from the sale of the Property or from any improvements made or leases
entered into after the Close of Escrow.

With respect to all periods for which Seller has paid Taxes, Seller hereby
reserves the right to institute or continue any proceeding or proceedings for
the reduction of the assessed valuation of the Property, and, in its sole
discretion, to settle the same. Seller shall have sole authority to control the
progress of, and to make all decisions with respect to, such proceedings but
shall provide Buyer with copies of all communications with the taxing
authorities. All net tax refunds and credits attributable to any period prior to
the Close of Escrow which Seller has paid or for which Seller has given a credit
to Buyer shall belong to and be the property of Seller; provided, however, that
any such refunds and credits that are the property of Tenants under Leases shall
be promptly remitted by Seller directly to such Tenants or to Buyer for the
credit of such Tenants. All net tax refunds and credits attributable to any
period subsequent to the Close of Escrow shall belong to and be the property of
Buyer. Buyer agrees to cooperate with Seller in connection with the prosecution
of any such proceedings and to take all steps, whether before or after the Close
of Escrow, as may be necessary to carry out the intention of this subsection,
including the delivery to Seller, upon demand, of any relevant books and
records, including receipted tax bills and cancelled checks used in payment of
such taxes, the execution of any and all consent or other documents, and the
undertaking of any acts necessary for the collection of such refund by Seller.
Buyer agrees that, as a condition to the transfer of the Property by Buyer,
Buyer will cause any transferee to assume in writing the obligations set forth
herein.

(b) Rents. Buyer will receive a credit at Close of Escrow for all rents
collected by Seller prior to the Close of Escrow and allocable to the period
from and after the Close of Escrow based upon the actual number of days in the
month. No credit shall be given the Seller for accrued and unpaid rent, deferred
rent or any other non-current sums due from Tenants until these sums are paid,
and Seller shall retain the right to collect any such rent provided Seller does
not sue to evict any tenants or terminate any Leases. Without limitation, Seller
shall retain the right to collect and receive the Deferred Rent, as identified
in Exhibit K. Buyer shall cooperate with Seller after Close of Escrow to collect
any rent under the Leases which has accrued as of the Close of Escrow; provided,
however, Buyer shall not be obligated to sue any Tenants or exercise any legal
remedies under the Leases or to incur any expense over and above its own regular
collection expenses. All payments collected from Tenants after Close of Escrow
shall first be applied to the month in which the Close of Escrow occurs, then to
any rent then due and owing to Buyer and finally to any rent due to Seller for
the period prior to Close of Escrow or otherwise due to Seller; provided,
however, notwithstanding the foregoing, if Seller collects any payments from
Tenants after Close of Escrow through its own collection efforts, Seller may
first apply such payments to rent due the Seller for the period prior to Close
of Escrow.

(c) CAM Expenses. To the extent that Tenants are reimbursing the landlord for
common area maintenance, taxes, insurance, utilities and other operating
expenses (collectively, “CAM Charges”), CAM Charges shall be prorated at Close
of Escrow and again subsequent to Close of Escrow, as of the date of Close of
Escrow on a lease-by-lease basis with each party being entitled to receive a
portion of the CAM Charges payable under each Lease for the CAM Lease Year in
which Close of Escrow occurs, which portion shall be equal to the actual CAM
Charges incurred during the party’s respective periods of ownership of the
Property during the CAM Lease Year. As used herein, the term “CAM Lease Year”
means the twelve (12) month period as to which annual CAM Charges are owed under
each Lease. Five (5) days prior to Close of Escrow the Seller shall submit to
Buyer an itemization of its actual CAM Charges operating expenses incurred
through such date and the amount of CAM Charges received by the Seller as of
such date, together with an estimate of CAM Charges to be incurred to, but not
including, the Close of Escrow. In the event that the Seller has received CAM
Charges payments in excess of its actual CAM Charges operating expenses incurred
and to be incurred to the Close of Escrow, the Buyer shall be entitled to
receive a credit against the Purchase Price for the excess. In the event that
the Seller has received CAM Charges payments less than its actual CAM Charges
operating expenses incurred and to be incurred to the Close of Escrow, to the
extent that the Leases provide for a “true up” at the end of the CAM Lease Year
or provide for the payment of Tenant’s share of CAM charges after the end of the
CAM Lease Year, the Seller shall be entitled to receive any deficit or Seller’s
share of any amount due from the Tenants but only after the Buyer has received
any true up payment from the Tenant. Upon receipt by either party of any CAM
Charge true up payment from a Tenant, the party receiving the same shall provide
to the other party its allocable share of the “true up” payment within five
(5) days of the receipt thereof.

To assist the Buyer in preparing “true up” reconciliation at the end of the CAM
Lease Year, Seller shall deliver to the Buyer within one (1) business day
following the Close of Escrow records of all of the Seller’s CAM Charge
expenditures.

Buyer covenants with Seller to perform with due diligence and good faith all
obligations of the landlord under the Leases with respect to preparing year end
statements of CAM Charges and “true up” reconciliations or statements of
additional rent due for each of the Tenants, delivering such statements to the
Tenants in a timely manner and taking all action permitted under the Lease and
at law to collect any amounts due from the Tenants. Annual statements shall be
prepared and notices sent to Tenants within ninety (90) days after the end of
the CAM Lease Year. Buyer shall provide Seller with a copy of all such
statements prepared by Buyer and notices delivered to Tenants contemporaneously
with the preparation or delivery, as applicable. Within twenty (20) days after
the end of each month after statements have been prepared and notices sent to
Tenants, Buyer shall provide Seller with a statement identifying the Tenants
from whom payment of CAM Charges have been received, the amounts collected from
said Tenants and Seller’s share of such collections, along with payment of
Seller’s share. In the event Buyer shall fail to perform any such obligations
and such failure shall continue for more then ten (10) business days after
notice from Seller, Buyer grants to Seller the right to invoice and collect
unpaid CAM charges owed to Seller from the Tenants directly. For a period of
nine (9) months after Close of Escrow, upon Seller’s request, Buyer shall
promptly provide Seller with access to Buyer’s books and records to audit
Buyer’s calculation of CAM Charges for the CAM Lease Year in which the Close of
Escrow occurs and Buyer’s collections from Tenants. If Seller’s audit shall
disclose any amount owing to Seller, Buyer shall promptly pay such amount to
Seller.

(d) Operating Expenses. All operating expenses (including all charges under the
service contracts and agreements assumed by Buyer) shall be prorated, and as to
each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Close of Escrow occurs (the “Current Billing Period”), shall be prorated on a
per diem basis based upon the number of days in the Current Billing Period prior
to the Close of Escrow and the number of days in the Current Billing Period from
and after the Close of Escrow, and assuming that all charges are incurred
uniformly during the Current Billing Period. If actual bills for the Current
Billing Period are unavailable as of the Close of Escrow, then such proration
shall be made on an estimated basis based upon the most recently issued bills,
subject to readjustment upon receipt of actual bills. To the extent that Seller
has paid operating expenses in advance and the amount of such payment exceeds
Seller’s prorata share of said operating expenses, Buyer shall pay Seller the
difference between the amount(s) paid by Seller and Seller’s share of the
operating expenses. To the extent that operating expenses are paid in arrears
and will be assumed by Buyer, Buyer shall be credited with an amount equal to
Seller’s prorata share of such operating expenses.

(e) Security Deposits; Prepaid Rents. Except as set forth in Exhibit K, Prepaid
rentals and other tenant charges and security deposits (including any portion
thereof which may be designated as prepaid rent) under Leases, if and to the
extent that such prepaid rentals, tenant charges and deposits are in Seller’s
actual possession or control and have not been otherwise applied by Seller to
any obligations of any Tenants under the Leases, shall be credited against the
Purchase Price, and upon the Close of Escrow, Buyer shall assume full
responsibility for all prepaid rentals, tenant charges, and security deposits to
be credited or refunded to the Tenants under the Leases (to the extent the same
are required to be credited or refunded by the terms of such Leases or
applicable). To the extent that any free rent, abatements or other unexpired
concessions under any Leases (collectively, “Abatements”) apply to any period
after the Closing, Buyer shall be entitled to a credit against the Purchase
Price for the amount of any such Abatements, except as provided in Exhibit K. In
the event that any security deposits are in the form of letters of credit or
other financial instruments (the “Non-Cash Security Deposits”), Seller will, at
Close of Escrow cause Buyer to be named as beneficiary under the Non-Cash
Security Deposits. Buyer will not receive a credit against the Purchase Price
for such security deposits. In the event that the Buyer cannot be named the
beneficiary under the Non-Cash Security Deposits as of the Close of Escrow, an
escrow shall be established at Close of Escrow in an amount equal to all
Non-Cash Security Deposits under which Buyer is not the beneficiary as of the
Close of Escrow.

(f) Leasing Costs. Except as provided in Exhibit K, Seller shall receive a
credit at the Close of Escrow for Buyer’s prorata share of all leasing costs,
including tenant improvement costs and allowances, and leasing commissions,
previously paid by Seller in connection with any Lease or modification to an
existing Tenant Lease which was entered into after the Effective Date and which
is approved or deemed approved by Buyer pursuant to this Agreement, which
approval included approval of the tenant improvement costs. The Buyer’s pro-rata
share of the foregoing amounts shall be the amount(s) paid by Seller multiplied
by a fraction which has as its numerator the number of months left in the base
term of the Lease after the Close of Escrow and which has as its denominator the
number of months in the base term of the Lease. Except as provided in Exhibit K,
Seller shall pay for all tenant improvement allowances and leasing commissions
with respect to the premises leased as of the Effective Date by the Tenants
pursuant to the Leases in effect as of the Effective Date, to the extent that
such improvement allowances and leasing commissions are unpaid as of the Close
of Escrow.

(g) Percentage Rent. Any percentage rents due or paid under any of the Leases
(“Percentage Rent”) shall be prorated between Buyer and Seller outside of Close
of Escrow as of the Close of Escrow on a Lease-by-Lease basis, as follows;
(a) Seller shall be entitled to receive the portion of the Percentage Rent under
each Lease for the Lease Year in which Close of Escrow occurs, which portion
shall be the ratio of the number of days of said Lease Year in which Seller was
Landlord under the Lease to the total number of days in the Lease Year, and
(b) Buyer shall receive the balance of Percentage Rent paid under each Lease for
the Lease Year. As used herein, the term “Lease Year” means the twelve
(12) month period as to which annual Percentage Rent is owed under each Lease.
Upon receipt by either Buyer or Seller of any gross sales reports (“Gross Sales
Reports”) and any full or partial payment of Percentage Rent from any tenant of
the Property, the party receiving the same shall provide to the other party a
copy of the Gross Sales Report and a check for the other party’s prorata share
of the Percentage Rent within five (5) days of the receipt thereof. In the event
that the Tenant only remits a partial payment, then the amount to be remitted to
the other party shall be its prorata share of the partial payment. Nothing
contained herein shall be deemed or construed to require either Buyer to Seller
to pay to the other party its prorata share of the Percentage Rent prior to
receiving the Percentage Rent from the Tenant, and the acceptance or negotiation
of any check for Percentage Rent by either party shall not be deemed a waiver of
that party’s right to contest the accuracy or amount of the Percentage Rent paid
by the Tenant.



  6.7.2.   Calculation; Reproration. Seller shall prepare and deliver to Buyer
no later than three (3) business days prior to the Closing Date an estimated
closing statement which shall set forth all costs payable, and the prorations
and credits provided for in this Agreement and to the extent Seller does not
timely deliver the estimated closing statement to Buyer, Buyer shall have the
right, but not the obligation, to extend the Closing Date by the number of days
Seller is delinquent in delivering such estimated closing statement to Buyer.
Any item which cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the basis of the best data then
available and adjusted when the information is available in accordance with this
subsection. Buyer shall notify Seller within two (2) days after its receipt of
such estimated closing statement of any items which Buyer disputes, and the
parties shall attempt in good faith to reconcile any differences not later than
one (1) day before the Close of Escrow. The estimated closing statement as
adjusted as aforesaid and approved in writing by the parties (which shall not be
withheld if prepared in accordance with this Agreement) shall be referred to
herein as the “Closing Statement”. If the prorations and credits made under the
Closing Statement shall prove to be incorrect or incomplete for any reason, then
either party shall be entitled to an adjustment to correct the same; provided,
however, that any adjustment shall be made, if at all, within sixty (60) days
after the Close of Escrow (except with respect to CAM Charges, in which case
such adjustment shall be made by March 31st of the calendar year following the
Closing Date), and if a party fails to request an adjustment to the Closing
Statement by a written notice delivered to the other party within the applicable
period set forth above (such notice to specify in reasonable detail the items
within the Closing Statement that such party desires to adjust and the reasons
for such adjustment), then the prorations and credits set forth in the Closing
Statement shall be binding and conclusive against such party.



  6.7.3.   Items Not Prorated. Seller and Buyer agree that (a) on the Close of
Escrow, the Property will not be subject to any financing arranged by Seller;
(b) none of the insurance policies relating to the Property will be assigned to
Buyer and Buyer shall be responsible for arranging for its own insurance as of
the Close of Escrow; and (c) utilities, including telephone, electricity, water
and gas, shall be read on or as close as practicable to the Close of Escrow and
Buyer shall be responsible for all the necessary actions needed to arrange for
utilities to be transferred to the name of Buyer on the Close of Escrow,
including the posting of any required deposits and Seller shall be entitled to
recover and retain from the providers of such utilities any refunds or
overpayments to the extent applicable to the period prior to the Close of
Escrow, and any utility deposits which it or its predecessors may have posted.
Accordingly, there will be no prorations for debt service, insurance or
utilities. In the event a meter reading is unavailable for any particular
utility, such utility shall be prorated in the manner provided in Section 6.7.2
above.



  6.7.4.   Indemnification. Buyer and Seller shall each indemnify, protect,
defend and hold the other harmless from and against any claim in any way arising
from the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.



  6.7.5.   Survival. This Section 6.7 shall survive the Close of Escrow. Buyer
agrees that, as a condition to the transfer of the Property by Buyer, Buyer will
cause any transferee to assume in writing the obligations set forth in this
Section 6.7.

6.8. Determination of Dates of Performance.

Promptly after delivery to Buyer of the Title Documents, Seller and Buyer shall
jointly prepare and execute a schedule which shall state each of the following
dates:



  6.8.1.   The Effective Date pursuant to Section 2.1.1;



  6.8.2.   The date of receipt of the Title Documents by Buyer;



  6.8.3.   The date by which title must be approved by Buyer pursuant to
Section 3.2;



  6.8.4.   The Delivery Date pursuant to Section 4.1;



  6.8.5.   The date by which the Inspections and Due Diligence Items must be
approved by Buyer pursuant to Section 3.2;



  6.8.6.   The date by which the amounts described in Section 2 must be
deposited by Buyer; and



  6.8.7.   The date of Close of Escrow pursuant to Section 6.2.

If any events which determine any of the aforesaid dates occur on a date other
than the date specified or assumed for its occurrence in this Agreement, the
parties shall promptly redetermine as appropriate each of the dates of
performance in the aforesaid schedule.

7. Seller Representations, Warranties, and Covenants.

7.1. Representations and Warranties.

Seller hereby represents and warrants as of the date hereof and as of the Close
of Escrow by appropriate certificate to Buyer as follows:



  7.1.1.   Organization and Authorization. Seller is an Ohio corporation duly
formed and validly existing under the laws of the State of Ohio. Seller has full
power and authority to enter into this Agreement, to perform this Agreement and
to consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and all documents contemplated hereby by Seller
have been duly and validly authorized by all necessary action on the part of
Seller and all required consents and approvals have been duly obtained and will
not result in a breach of any of the terms or provisions of, or constitute a
default under, any indenture, agreement or instrument to which Seller is a party
or otherwise bound. This Agreement is a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.



  7.1.2.   No Conflicting Agreements. The execution and delivery by Seller of,
and the performance of and compliance by Seller with, the terms and provisions
of this Agreement, do not (1) conflict with, or result in a breach of, the
terms, conditions or provisions of, or constitute a default under, Seller’s
Articles of Incorporation, By-Laws, or any other agreement or instrument to
which Seller is a party or by which all or any part of the Property is bound,
(2) violate any restriction, requirement, covenant or condition to which all or
any part of the Property is bound, (3) to the knowledge of Seller, constitute a
violation of any applicable code, resolution, law, statute, regulation,
ordinance or rule applicable to Seller or the Property, (4) constitute a
violation of any judgment, decree or order applicable to Seller or specifically
applicable to the Property, or (5) require the consent, waiver or approval of
any third party.



  7.1.3.   Title. Seller is the fee owner of the Real Property. There are no
outstanding rights of first refusal to purchase the Property, rights of reverter
or options to purchase relating to the Real Property. To Seller’s knowledge,
other than unrecorded Leases there are no unrecorded or undisclosed documents or
other matters which affect title to the Real Property.



  7.1.4.   FIRPTA. Seller is not a “foreign person” within the meaning of
Section 1445(f) of the Internal Revenue Code of 1986, as amended (the “Code”).



  7.1.5.   Employees. There are no on-site employees of Seller at the Real
Property, and following the Close of Escrow, Buyer shall have no obligation to
employ or continue to employ any individual employed by Seller or its affiliates
in connection with the Real Property.



  7.1.6.   Litigation. Except as set forth on Exhibit J, there are no actions,
suits or proceedings pending, or to the best of Seller’s knowledge, threatened
against Seller and affecting any portion of the Real Property, at law or in
equity, or before or by any federal, state, municipal, or other governmental
court, department, commission, board, bureau, agency, or instrumentality,
domestic or foreign.

Subject to any limitation of liability set forth in Exhibit J, Seller hereby
agrees to, and hereby does, hold Buyer and its agents, employees, consultants,
attorneys, representatives, members, partners, shareholders, successors or
assigns (collectively, the “Buyer Indemnified Parties”) harmless, and agrees to
indemnify and defend Buyer and each of the other Buyer Indemnified Parties, from
and against all claims, demands, actions, suits, liabilities, damages, costs and
expenses (including reasonable attorneys’ fees and court costs) in any manner
arising out of, caused by, or related to any liability arising from claims
relating to the actions set forth in Exhibit J.



  7.1.7.   Compliance with Laws and Environmental Conditions. Seller has not
received any written notice from any governmental or quasi-governmental
authority of any violations of any applicable federal, state or local laws,
statutes, rules, regulations, ordinances, orders or requirements (collectively,
“Laws”) noted or issued by any governmental authority having jurisdiction over
or affecting the Property, including, without limitation, Laws relating to
“Hazardous Materials” which have not been timely and properly cured or
corrected. For purposes of this Agreement, “Hazardous Materials” are substances
defined as: “toxic substances,” “toxic materials,” “hazardous waste,” “hazardous
substances,” “pollutants,” or “contaminants” as those terms are defined in the
Resource, Conservation and Recovery Act of 1976, as amended (42 U.S.C. § 6901
et. seq.), the Comprehensive Environmental Response Compensation and Liability
Act of 1980, as amended (42 U.S.C. § 9601 et. seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. § 1801 et. seq.), the Toxic Substances
Control Act of 1976, as amended (15 U.S.C. § 2601 et. seq.), the Clean Air Act,
as amended (42 U.S.C. § 1251 et. seq.) and any other federal, state or local
law, statute, ordinance, rule, regulation, code, order, approval, policy and
authorization relating to health, safety or the environment; asbestos or
asbestos-containing materials; lead or lead-containing materials; oils;
petroleum-derived compounds; pesticides; or polychlorinated biphenyls. To the
best of Seller’s actual knowledge no part of the Property has been previously
used by Seller, or to the knowledge of Seller, by any other person or entity,
for the storage, manufacture or disposal of Hazardous Materials in violation of
applicable Laws, except as may be disclosed in the Due Diligence Items. Except
as set forth in the Due Diligence Items, to the knowledge of Seller, there are
no underground storage tanks of any nature located on any of the Property. Buyer
acknowledges that Seller has not made any inquiry or investigation to determine
the accuracy or validity of any of the above statements relating to Hazardous
Materials and nothing contained herein shall obligate Seller to make such
inquiry or investigation.



  7.1.8.   Unpaid Claims. There are no unpaid bills, claims, or liens in
connection with any construction or repair of the Real Property except for those
that will be paid in the ordinary course of business prior to Close of Escrow or
which have been bonded over or the payment of which has otherwise been
adequately provided for to the satisfaction of Buyer or assumed by Buyer.



  7.1.9.   Defects. To Seller’s knowledge, there exist no material physical or
mechanical defects in the buildings or any material settlement or earth movement
affecting the Real Property which have not been properly cured or corrected,
except as identified on Exhibit L.



  7.1.10.   Zoning. To Seller’s knowledge, the zoning of the Real Property
permits the current building and use of the Real Property, and to Seller’s
actual knowledge there is no pending, or contemplated, rezoning. To Seller’s
knowledge, the Real Property complies with all applicable subdivision laws and
all local ordinances enacted thereunder and no subdivision or parcel map not
already obtained is required to transfer the Real Property to Buyer.



  7.1.11.   Leases. Seller has or will pursuant to Section 4 and Section 7.3
deliver to Buyer true, accurate and complete copies of all of the Leases and to
the best of Seller’s knowledge there are no leases, subleases, licenses,
occupancies or tenancies in effect pertaining to any portion of the Real
Property, and no persons, tenants or entities occupy space in the Real Property,
except as stated in the Rent Roll. There are no options or rights to renew,
extend or terminate the Leases or expand any Lease premises, except as shown in
the Leases. No brokerage commission or similar fee is due or unpaid by Seller
with respect to any Lease except as identified on Exhibit H, and there are no
written or oral agreements that will obligate Buyer, as Seller’s assignee, to
pay any such commission or fee under any Lease or extension, expansion or
renewal thereof. The foregoing sentence shall not modify Section 6.7.1(f). The
Leases and any guaranties thereof are in full force and effect, and to Seller’s
knowledge are subject to no defenses, setoffs or counterclaims for the benefit
of the Tenants thereunder. To Seller’s knowledge neither Seller nor any Tenant
is in default under its Lease, except as disclosed under Exhibit I. For purposes
hereof a “default” shall be any failure by Landlord or a Tenant, as the case may
be, to perform any obligation under a Lease that continues beyond any applicable
notice and cure period. From the date hereof to the Close of Escrow Seller shall
promptly notify Buyer if any Tenant is in default under its Lease. Such notice
shall identify the name of the Tenant and the nature of the default. Buyer shall
not be permitted to terminate this Agreement and shall have no rights or
remedies against Seller as a result of a default by a Tenant(s) after the
expiration of the Due Diligence Period, except as provided in Section 9. Except
as disclosed under Exhibit K, Seller has no current, unsatisfied obligation to
any Tenant under the Leases to further improve such Tenant’s premises or to
grant or allow any rent or other concessions. No rent or other payments have
been collected in advance for more than one (1) month and no rents or other
deposits are held by Seller, except as disclosed in Exhibit K and the security
deposits described on the Rent Roll and rent for the current month. There are no
Abatements including, without limitation, any outstanding construction for the
use of Tenants except as set forth in Exhibit K and except for Leases and
modifications to Leases entered into after the Effective Date and approved by
Buyer. Except as set forth in Exhibit K, each rental concession, Abatement or
other benefit granted to Tenants under the Leases will have been fully utilized
prior to the Close of Escrow.

Seller hereby agrees to, and hereby does, hold Buyer and the Buyer Indemnified
Parties harmless, and agrees to indemnify and defend Buyer and each of the other
Buyer Indemnified Parties, from and against all claims, demands, actions, suits,
liabilities, damages, costs and expenses (including reasonable attorneys’ fees
and court costs) in any manner arising out of, caused by, or related to any
liability arising from claims relating to the rental concessions, Abatements or
other benefits granted to Tenants under the Leases as set forth in Exhibit K for
which Seller is obligated thereunder, and liability arising from claims of
Seller’s subcontractors, suppliers, or others arising from the work performed
pursuant to those items set forth in Exhibits K and L, to the extent the escrow
held by the Escrow Holder is insufficient for such purpose.



  7.1.12.   Condemnation Proceedings. To Seller’s knowledge, there are no
presently pending or contemplated proceedings to condemn the Real Property or
any part of it.



  7.1.13.   Utilities. To Seller’s knowledge, all water, sewer, gas, electric,
telephone and drainage facilities, and all other utilities required by law or by
the normal operation of the Real Property are connected to the Real Property.



  7.1.14.   Permits. To Seller’s knowledge, Seller has all licenses, permits
(including, without limitation, all building permits and occupancy permits),
easements and rights-of-way which are required in order to continue the present
use of the Real Property and ensure adequate vehicular and pedestrian ingress
and egress to the Real Property.



  7.1.15.   Contracts. Except for the Leases set forth on Exhibit B and the
Contracts set forth on Exhibit D, to Seller’s knowledge, Seller is not a party
to any agreements, written or oral, relating to the management, leasing,
operation, maintenance and/or improvement of the Property or any portion
thereof. Seller has not delivered or received any notice alleging any default in
the performance or observance of any of the covenants, conditions or obligations
to be kept, observed or performed under any of the Contracts. To Seller’s
knowledge, Seller has delivered to Buyer a true, correct and complete copy of
each of the Contracts (including all amendments thereto).



  7.1.16.   Personal Property. Seller has good title to all the Personal
Property and the execution and delivery to Buyer of the Assignment and
Assumption Agreement shall vest good title to all of the Personal Property in
Buyer, free and clear of liens, encumbrances and adverse claims.



  7.1.17.   Operating Statements. The operating statements for the Property
furnished to Buyer in connection with or pursuant to this Agreement (a) are the
only operating statements for the Property for the operating period to which
they relate that have been prepared by or for Seller (b) accurately reflect in
all material respects the financial condition of the Real Property as of the
date thereof and (c) do not fail to state any material liability, contingent or
otherwise, or any other facts the omission of which would be materially
misleading.



  7.1.18.   Rights. Neither Seller nor, to Seller’s knowledge, any previous
owner of the Real Property, has, except by operation of law, sold, transferred,
conveyed, or entered into any agreement regarding “air rights,” “excess floor
area ratio,” or other rights or restrictions relating to the Real Property
except as set forth in the Leases, Contracts and except as otherwise expressly
set forth in the Title Policy for the Real Property.



  7.1.19.   Intentionally omitted.

Whenever warranties and representations are made to Sellers knowledge, such
knowledge shall mean the actual knowledge of Michael J. Wenzler of Wenzler
Realty, Inc., Seller’s property manager, without further investigation or
inquiry, however Buyer acknowledges that neither Michael J. Wenzler, personally,
or Wenzler Realty, Inc. is making the representations and warranties contained
in this Agreement. There shall be no liability on the part of Michael J.
Wenzler, Wenzler Realty, Inc., or its shareholders, directors, officers and
employees for any claims hereunder. To the extent that Buyer has or acquires
actual knowledge or is deemed to know prior to the Close of Escrow that Seller’s
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and/or warranties shall be deemed modified to reflect
Buyer’s knowledge.

7.2. Indemnity; Survival.

The foregoing representations and warranties of Seller are made by Seller as of
the date hereof and again as of Close of Escrow and shall survive the Close of
Escrow for one (1) year and shall not be merged as of the date of the Close of
Escrow hereunder.

Notwithstanding anything to the contrary contained herein, if the Close of
Escrow shall have occurred (and Buyer shall not have waived, relinquished or
released any applicable rights in further limitation), (a) the aggregate
liability of Seller arising pursuant to or in connection with the breach of
(i) representations and/or warranties, or (ii) those indemnifications, covenants
or other obligations of Seller under this Agreement that expressly survive the
Close of Escrow shall not exceed One Million Dollars ($1,000,000.00) (the
“Liability Limitation”) and (b) no claim by Buyer alleging a breach by Seller of
(i) any representation or warranty, or (ii) indemnification, covenant or other
obligation of Seller contained herein that expressly survives the Close of
Escrow may be made, and Seller shall not be liable for any judgment in any
action based upon any such claim, unless and until such claim, either alone or
together with any other claims by Buyer against Seller alleging a breach by
Seller of any representation, warranty, indemnification, covenant or other
obligation of Seller contained herein (or in any document executed or delivered
in connection herewith), is for an aggregate amount in excess of Twenty Five
Thousand Dollars ($25,000) (the “Floor Amount”), in which event Seller’s
liability respecting any final judgment concerning such claim or claims shall be
for the entire amount thereof, subject to the limitation set forth in clause
(a) above; provided, however, that if any such final judgment is for an amount
that in aggregate is less than or equal to the Floor Amount, then Seller shall
have no liability with respect thereto.

Subject to the foregoing limitations in amount and duration of liability, to the
greatest extent permissible by law, Seller shall reimburse, indemnify, defend
and hold harmless Buyer from any and all causes of action, claims, demands,
losses, liabilities, costs or expenses (including, without limitation,
reasonable attorneys’ fees and expenses) arising as a result of any breach of a
representation or warranty made in this Agreement by Seller and/or from any
transactions or occurrences relating to the Property prior to the Closing Date,
other than as a result of the acts of Buyer and/or any of Buyer’s employees,
agents, representatives, contractors or invitees. The terms of Seller’s
indemnity set forth above with respect to the representations and warranties
made herein shall survive following the Close of Escrow for one (1) year. Any
claim, lawsuit or other action by Buyer against Seller alleging a breach of
representation or warranty by Seller that is not commenced prior to the
expiration of such one-year period shall be forever barred.

7.3. Covenants of Seller. Seller hereby covenants from and after the Effective
Date as follows:



  7.3.1.   To cause to be in force fire and extended coverage insurance upon the
Real Property, and public liability insurance with respect to damage or injury
to persons or property occurring on the Real Property in at least such amounts,
and with the same deductibles, as are maintained by Seller on the date hereof.



  7.3.2.   To maintain any building constituting an improvement on the Real
Property in the same physical condition as it was at the date of Buyer’s
inspection, reasonable wear and tear excepted, and to perform all normal
maintenance from and after the Effective Date in the same fashion as prior to
the Effective Date.



  7.3.3.   To not enter into any new lease with respect to the Real Property,
without Buyer’s prior written consent. Exercise of a mandatory renewal option
shall not be considered a new lease. To the extent specifically disclosed to and
approved by Buyer in connection with any request for approval, any brokerage
commission and the cost of Tenant improvements or other allowances payable with
respect to a new Lease shall be prorated between Buyer and Seller in accordance
with their respective periods of ownership as it bears to the primary term of
the new Lease. Further, Seller will not modify or cancel any existing Lease
covering space in the Real Property without first obtaining the written consent
of Buyer. Buyer shall not unreasonably withheld its approval of a termination of
a Lease if the reason for such termination is the default of the Tenant. Buyer
shall have five (5) business days following receipt of a request for any consent
pursuant to this Section in which to approve or disapprove of any new Lease or
any modification or cancellation of any existing Lease. Failure to respond in
writing within said time period shall be deemed to be disapproval. Seller’s
execution of a new lease or modification or cancellation of an existing Lease
following Buyer’s reasonable refusal to consent thereto shall constitute a
default hereunder. Before the expiration of the Due Diligence Period, Buyer may
not unreasonably withhold its consent under this Section 7.3.3; after the
expiration of the Due Diligence Period, Buyer shall have sole discretion in all
such matters.



  7.3.4.   To not sell, assign, or convey any right, title, or interest
whatsoever in or to the Real Property, except leasehold interests conveyed in
accordance with Section 7.3.3, or create or permit to attach any lien, security
interest, easement, encumbrance, charge, or condition affecting the Real
Property (other than the Permitted Exceptions).



  7.3.5.   To not, without Buyer’s written approval, (a) amend or waive any
right under any Contract that is or will be assumed by Buyer, or (b) enter into
any service, operating or maintenance agreement affecting the Real Property that
will survive the Close of Escrow.



  7.3.6.   To fully and timely comply in all material respects with all
obligations to be performed by it under the Leases and Contracts, and all
Permits, licenses, approvals and laws, regulations and orders applicable to the
Real Property.



  7.3.7.   Intentionally omitted.



  7.3.8.   To provide Buyer with copies of (a) any default letters sent to or
received from Tenants and, (b) any copies of correspondence received from a
Tenant that it is discontinuing operations at the Property or seeking to
re-negotiate its lease and (c) notices of bankruptcy filings received with
respect to any Tenant.



  7.3.9.   To use diligent efforts to obtain subordination, attornment and
non-disturbance agreements and estoppel certificates from all tenants, on the
form provided by the Buyer.



  7.3.10.   To operate the Real Property from and after the date hereof in
substantially the same manner as prior thereto.



  7.3.11.   Intentionally omitted.



  7.3.12.   To terminate the Terminated Contracts on or prior to Close of
Escrow.

8. Buyer Representations and Warranties.

Buyer hereby represents and warrants to Seller as of the date hereof and as of
the Close of Escrow by appropriate certificate that:



  8.1.1.   Organization and Authorization. Buyer is a limited liability company
duly organized and validly existing under the laws of the Commonwealth of
Virginia. Buyer has full power and authority to enter into this Agreement, to
perform this Agreement and to consummate the transactions contemplated hereby.
This Agreement is a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting the rights of creditors generally.



  8.1.2.   No Conflicting Agreements. The execution, delivery and performance of
this Agreement and all documents contemplated hereby by Buyer have been duly and
validly authorized by all necessary action on the part of Buyer and all required
consents and approvals have been duly obtained and will not result in a breach
of any of the terms or provisions of, or constitute a default under, any
indenture, agreement or instrument to which Buyer is a party or otherwise bound.

9. Conditions Precedent to Close of Escrow.

9.1. Conditions Precedent.

The obligations of Buyer to purchase the Property pursuant to this Agreement
shall, at the option of Buyer, be subject to the following conditions precedent:



  9.1.1.   All of the representations, warranties and agreements of Seller set
forth in this Agreement shall be true and correct in all material respects as of
the date hereof and as of the Close of Escrow, and Seller shall not have on or
prior to the Close of Escrow, failed to meet, comply with or perform in any
material respect any covenants or agreements on Seller’s part as required by the
terms of this Agreement.



  9.1.2.   There shall be no change in the matters reflected in the Title
Documents, and there shall not exist any encumbrance or title defect affecting
the Real Property not described in the Title Documents except for the Permitted
Exceptions or matters to be satisfied at the Close of Escrow.



  9.1.3.   On the Closing Date, the Title Insurance Company shall be
unconditionally obligated and prepared, subject to the payment of the applicable
title insurance premium and other related charges, to issue to Buyer the Title
Policy.



  9.1.4.   Unless Seller receives notice from Buyer at least thirty (30) days
prior to the Close of Escrow, effective as of the Close of Escrow, any
management agreement affecting the Real Property shall be terminated by Seller
and any and all termination fees incurred as a result thereof shall be the sole
obligation of Seller.



  9.1.5.   No Major Tenant shall be in default under its Lease nor shall any
Major Tenant have given notice that it is discontinuing operations at the Real
Property nor shall a Major Tenant filed bankruptcy or sought any similar debtor
protective measure or be the subject of an involuntary bankruptcy.



  9.1.6.   Seller shall obtain and deliver to Buyer, no later than ten (10) days
prior to Close of Escrow, (a) estoppel certificates and subordination,
nondisturbance and attornment agreements (“SNDAs”) from all Tenants occupying
5,000 square feet or more (each, a “Major Tenant”), (b) SNDAs and estoppel
certificates from other tenants sufficient so that the Seller has delivered
estoppel certificates and SNDAs from Tenants representing in the aggregate, at
least eighty (80%) of the occupied square footage of the Real Property and (c)
estoppel certificates from all parties to or owners of property subject to any
reciprocal construction, easement, operating or similar agreement affecting the
Property and from the declarant, architectural committee and/or association, as
applicable, under any declaration of covenants, conditions or restrictions
affecting the Property, in all cases on forms provided by (or otherwise approved
by) Buyer dated no earlier than thirty (30) days prior to the Close of Escrow.
Final versions of the form estoppel certificates and the SNDAs must be agreed
upon by Buyer and Seller prior to the expiration of the Due Diligence Period.
The matters certified in the estoppel certificates and any modifications to the
SNDA forms shall be subject to Buyer’s reasonable approval. Buyer shall notify
Seller within three (3) days before the Close of Escrow of Buyer’s approval or
disapproval and the basis of such disapproval, if disapproved. If Buyer
reasonably disapproves of any estoppel certificate(s) or SNDA(s), and Seller is
unable to deliver, in Buyer’s good faith business judgment, a reasonably
acceptable estoppel certificate(s) or SNDA(s) (as the case may be) prior to the
Close of Escrow and (a) such disapproved estoppel certificate(s) and/or SNDA(s)
is(are) from a Major Tenant(s), or (b) with such disapproved estoppel
certificate(s) and/or SNDA(s) Seller has failed to deliver such document(s) from
Tenants representing in the aggregate, at least eighty percent (80%) of the
occupied square footage of the Real Property, then in either such event, except
as hereafter provided, the Buyer shall have the right to terminate this
Agreement and to obtain a refund of the Deposit without any further action
required by any party, and neither party shall have any further obligation to
the other.



  9.1.7.   If any Tenant security deposit is in a form other than cash, the
instrument constituting the security deposit must be reissued in Buyer’s name as
of the Close of Escrow or else a cash escrow equal to the amount of the security
deposit will be established at the Close of Escrow until the instrument is
reissued in Buyer’s name. Prior to such time of reissue, Buyer shall be entitled
to draw from such cash escrow in the event the terms of the relevant lease
entitle the Buyer, as landlord, to draw on the non-cash deposit. The provisions
of this section shall survive the Close of Escrow.



  9.1.8.   There shall be no material, adverse change in the zoning
classification or the zoning ordinances or regulations affecting the Property
from that existing as of the conclusion of the Due Diligence Period.



  9.1.9.   Except as disclosed in the Due Diligence Items, on the Closing Date,
no action or proceeding shall have been instituted or be threatened before any
court or governmental authority (A) that relates to the Property and materially,
adversely affects the Property after the Close of Escrow, provided that the
foregoing shall not apply to any governmental action regarding the imposition of
taxes and assessments, or (B) that seeks to restrain or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of, this
Agreement or the consummation of the transactions contemplated herein, unless
Seller has demonstrated, to Buyer’s reasonable satisfaction, that any costs and
liabilities to be incurred in connection with such matters are fully covered by
Seller’s insurance.



  9.1.10.   As of the Closing Date, Seller shall not have commenced (within the
meaning of any Bankruptcy Law) a voluntary case, nor shall there have been
commenced against Seller an involuntary case, nor shall Seller have consented to
the appointment of a Custodian of it or for all or any substantial part of its
property, nor shall a court of competent jurisdiction have entered an order or
decree under any Bankruptcy Law that is for relief against Seller in an
involuntary case or appoints a Custodian of Seller for all or any substantial
part of its property. The term “Bankruptcy Law” means Title 11, U.S. Code, or
any similar state law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator or similar official under any Bankruptcy
Law.

9.2. Effect of Failure.

If Buyer notifies Seller of a failure to satisfy the conditions precedent set
forth in this Section 9, Seller may, within five (5) days after receipt of
Buyer’s notice, agree to satisfy the condition by written notice to Buyer, and
Buyer shall thereupon be obligated to close the transaction provided (a) Seller
so satisfies such condition and (b) no such right to cure shall extend the Close
of Escrow, except that if Buyer’s notice is given to Seller within the period
that is less than five (5) business days from the Closing Date, Seller shall be
given five (5) business days to satisfy the condition and the Close of Escrow
shall be extended accordingly. If Seller fails to agree to cure or fails to cure
such condition by the Close of Escrow, as such date may be extended as above
provided, this Agreement shall be automatically terminated, the Deposit shall be
returned to Buyer without any further action required from either party and
neither party shall have any continuing obligations hereunder; provided,
however, if such failure constitutes a breach or default of its covenants,
representations or warranties Seller shall remain liable for such breach or
default as otherwise set forth in this Agreement. Failure by Seller to deliver
the requisite SNDA’s and/or estoppel certificates shall allow Buyer to terminate
this Agreement but shall not be considered a breach or default by Seller.

10. Damage or Destruction Prior to Close of Escrow.

In the event that the Real Property should be damaged and/or destroyed by fire
or any other casualty prior to Close of Escrow, then Seller shall promptly
provide Buyer with written notice of such casualty. If the cost of repairing
such damage, as estimated by an architect or contractor retained pursuant to the
mutual agreement of the parties (the “Cost of Repairs”), is (a) less than One
Hundred Thousand Dollars ($100,000), the Close of Escrow shall proceed as
scheduled and any insurance proceeds, plus the cash amount of any associated
deductible, shall be paid over to Buyer; or (b) greater than One Hundred
Thousand Dollars ($100,000), then Buyer may in its discretion either (i) elect
to terminate this Agreement, in which case the Deposit shall be returned to
Buyer without any further action required from either party, Buyer and Seller
shall each be liable for one-half of any escrow fees or charges and neither
party shall have any further obligation to the other or (ii) proceed to Close of
Escrow in which event any insurance proceeds, plus the cash amount of any
associated deductible, shall be paid over to Buyer. In the event that the
casualty is uninsured, the Buyer may terminate this Agreement unless Seller
agrees to give to Buyer a credit against the Purchase Price equal to the Cost of
Repairs, in which event the parties shall proceed to Close Escrow. The foregoing
notwithstanding, in the event any casualty results in the cancellation of, or
rental abatement under, any Lease, Buyer shall have the option to terminate this
Agreement without regard to the cost of repairs. Any notice required to
terminate this Agreement pursuant to this Section shall be delivered no later
than thirty (30) days following Buyer’s receipt of Seller’s notice of such
casualty.

11. Eminent Domain.

If, before the Close of Escrow, proceedings are commenced for the taking by
exercise of the power of eminent domain of all or a material part of the Real
Property which, as reasonably determined by Buyer, would render the Real
Property unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer
shall have the right, by giving written notice to Seller within thirty (30) days
after Seller gives notice of the commencement of such proceedings to Buyer, to
terminate this Agreement, in which event this Agreement shall automatically
terminate, the Deposit shall be returned to Buyer without any further action
required from either party, Buyer and Seller shall each be liable for one-half
of any escrow fees or charges and neither party shall have any continuing
obligations hereunder. If, before the Close of Escrow, proceedings are commenced
for the taking by exercise of the power of eminent domain of less than a
material part of the Real Property, or if Buyer has the right to terminate this
Agreement pursuant to the preceding sentence but Buyer does not exercise such
right, then this Agreement shall remain in full force and effect and, on the
Close of Escrow, the condemnation award (or, if not theretofore received, the
right to receive such portion of the award) payable on account of the taking
shall be assigned, or paid to, Buyer. Seller shall give written notice to Buyer
within three (3) business days after Seller’s receiving notice of the
commencement of any proceedings for the taking by exercise of the power of
eminent domain of all or any part of the Real Property. The foregoing
notwithstanding, in the event the taking results in the cancellation of, or rent
abatement under, any Lease, Buyer shall have the option to terminate this
Agreement.

12. Notices.

All notices, demands, or other communications of any type given by any party
hereunder, whether required by this Agreement or in any way related to the
transaction contracted for herein, shall be void and of no effect unless given
in accordance with the provisions of this Section. All notices shall be in
writing and delivered to the person to whom the notice is directed, either
(a) in person, (b) by United States Mail, as a registered or certified item,
return receipt requested, (c) by facsimile transmission (with confirmation by a
nationally recognized overnight delivery service), or (d) by a nationally
recognized overnight delivery service. Notices transmitted to the then
designated facsimile number of the party intended shall be deemed received upon
electronic verification of receipt by the sending machine, notices sent by a
nationally recognized overnight delivery service shall be deemed received on the
next business day and notices delivered by certified or registered mail shall be
deemed delivered three (3) days following posting. Notices shall be given to the
following addresses or such other address as a party may hereafter designate in
writing:

         
Seller:
  Fraze Enterprises, Inc.
 
       
 
  580 Lincoln Park Blvd., Ste. 255
 
  Kettering, Ohio 45429
 
  Attn: Michael J. Wenzler
 
    (937) 298-4550  
 
    (937) 298-2550  
With Required Copy to:
  David Layman, Esq.
 
       
 
  580 Lincoln Park Blvd., Ste. 133
 
  Kettering, Ohio 45429
 
    (937)296-0365  
 
  (937) 296-0368 Fax
Buyer:
  Triple Net Properties, L.L.C.
 
       
 
  1551 N. Tustin Avenue, Suite 200
 
  Santa Ana, CA 92705
 
  Attn: Danny Prosky, Vice President – Acquisitions and
 
  Mathieu Streiff, Esq.
 
    (714) 667-8252  
 
  (714) 667-6816 Fax
With Required Copy to:
  Cox, Castle & Nicholson LLP
 
       

2049 Century Park East, Suite 2800

Los Angeles, CA 90067

Attn: David P. Lari, Esq.

(310) 284-2240

(310) 277-7889 Fax

13. Remedies.

13.1. Defaults by Seller. If prior to the Close of Escrow Seller defaults in
performing any covenants or agreements to be performed by Seller under this
Agreement or if Seller breaches in any material respect any representations or
warranties made by Seller in this Agreement, following notice to Seller and
seven (7) days thereafter during which period Seller may cure the default and
the sale of the Property does not occur as a result thereof, Buyer may, in its
sole and absolute discretion, (a) terminate this Agreement, in which event the
Deposit shall be returned to Buyer and Buyer may recover all due diligence
costs, title, escrow, legal and inspection fees and any other expenses incurred
by Buyer in connection with the performance of its due diligence review of the
Property, including, without limitation, environmental and engineering
consultants’ fees and the fees incurred in connection with the preparation and
negotiation of this Agreement, but shall exclude any consequential or indirect
damages except in the case of fraud or willful misconduct or (b) Buyer may seek
specific performance of Seller’s obligations under this Agreement. The foregoing
remedies under items (a) and (b) above are Buyer’s sole remedies in the event of
Seller’s default. The foregoing notwithstanding, no right to cure shall extend
the Close of Escrow.

13.2. Defaults by Buyer. IF PRIOR TO THE CLOSE OF ESCROW BUYER DEFAULTS IN
PERFORMING ANY COVENANTS OR AGREEMENT TO BE PERFORMED BY BUYER UNDER THIS
AGREEMENT OR IF BUYER BREACHES IN ANY MATERIAL RESPECT ANY REPRESENTATION OR
WARRANTIES MADE BY BUYER IN THIS AGREEMENT FOLLOWING NOTICE TO BUYER AND SEVEN
(7) DAYS THEREAFTER DURING WHICH PERIOD BUYER MAY CURE THE DEFAULT AND THE SALE
OF THE PROPERTY DOES NOT OCCUR AS A RESULT THEREOF, SELLER MAY DECLARE THIS
AGREEMENT TERMINATED, IN WHICH CASE, THE DEPOSIT SHALL BE PAID TO AND RETAINED
BY SELLER AS LIQUIDATED DAMAGES. THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL
DAMAGES, IN THE EVENT THE SALE OF THE PROPERTY IS NOT CONSUMMATED BECAUSE OF A
DEFAULT BY BUYER, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.
THEREFORE, BY PLACING THEIR INITIALS BELOW, THE PARTIES ACKNOWLEDGE THAT AMOUNT
OF THE DEPOSIT HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’
REASONABLE ESTIMATE OF SELLER’S DAMAGES AND AS SELLER’S SOLE AND EXCLUSIVE
REMEDY AGAINST BUYER, AT LAW OR IN EQUITY, IN THE EVENT THE SALE OF THE PROPERTY
IS NOT CONSUMMATED SOLELY BECAUSE OF A DEFAULT UNDER THIS AGREEMENT ON THE PART
OF BUYER and each party shall thereupon be relieved of all further obligations
and liabilities, except any which survive termination. The foregoing
notwithstanding, no right to cure shall extend the Close of Escrow.

13.3. Post Closing Obligations. The parties acknowledge that pursuant to
Section 6.7 and other provisions of the Agreement the parties have certain
express post-closing rights and obligations. Notwithstanding the limitation of
remedies set forth in Sections 13.1 and 13.2, in the event that either party
shall default in its post-closing obligations and such default shall remain
uncured for twenty (20) days after notice is given by the non-defaulting party,
then the non-defaulting party shall have all rights and remedies available at
law and in equity arising from such default. This Section 13.3 shall survive the
Close of Escrow.

INITIALS: Seller      Buyer      

14. Assignment.

Buyer may not assign this Agreement except (a) to a Permitted Assignee (as
defined below), or (b) to a Registered Company (as defined below), provided that
Buyer and the Permitted Assignee or Registered Company, as applicable, execute
an assignment and assumption agreement pursuant to which the Permitted Assignee
or Registered Company, as applicable, expressly assumes all of Buyer’s
obligations under this Agreement. A “Permitted Assignee” shall mean any entity
directly or indirectly owned or controlled by Buyer or under common control with
Buyer or Buyer’s principals. A “Registered Company” shall mean a publicly
registered company promoted by Buyer. No assignment shall release the
obligations of the Buyer named herein for any obligation under this Agreement
prior to the date of assignment, including but not limited to any such
obligation which survives the Close of Escrow. Additionally, Buyer shall have
the right, without assigning this Agreement, to cause Seller to grant title to
the Real Property to up to thirty-five (35) tenants-in-common (the “Nominees”)
in lieu of granting title to the Real Property to Buyer, provided that (i) Buyer
notifies Seller, in writing, at least five (5) business days prior to the
Closing Date that Buyer wishes to cause Seller to grant title to the Real
Property to the Nominees, along with the names of the Nominees and any other
information reasonably required by Seller to prepare and complete the Deed and
any other closing documents to reflect the vesting of title to the Real Property
in the Nominees, (ii) there is no additional cost, liability or expense incurred
by Seller in connection therewith, (iii) the Closing Date is not delayed in
connection therewith, and (iv) Buyer agrees to and hereby does indemnify and
hold Seller harmless from and against any and all liability, damage, and cost,
including reasonably attorneys’ fees, incurred by Seller by virtue of Seller’s
granting of title to the Real Property to the Nominees and (v) Buyer shall
remain liable under this Agreement. Seller acknowledges that it has been advised
that if the Buyer assigns this Agreement to a Registered Company, the assignee
is required to make certain filings with the Securities and Exchange Commission
(the “SEC Filings”) that relate to the most recent pre-acquisition fiscal year
(the “Audited Year”) and the current fiscal year through the date of acquisition
(the “Stub Period”) for the Property. To assist the assignee in preparing the
SEC Filings, the Seller agrees to provide the assignee with the following:
(i) access to bank statements for the Audited Year and stub period; (ii) rent
roll as of the end of the Audited Year and stub period; (iii) operating
statements for the Audited Year and stub period; (iv) access to the general
ledger for the Audited Year and stub period; (v) cash receipts schedule for each
month in the Audited Year and stub period; (vi) access to invoices for expenses
and capital improvements in the Audited Year and stub period; (vii) accounts
payable ledger and accrued expense reconciliations in the Audited Year and stub
period; (viii) check register for the three (3) months following the Audited
Year and stub period; (ix) the Leases and five (5) year lease schedules, to the
extent applicable and available; (x) copies of all insurance documentation for
the Audited Year and stub period; (xi) copies of accounts receivable aging as of
the end of the Audited Year and stub period along with an explanation for all
accounts over thirty (30) days past due as of the end of the Audited Year and
stub period; and (xii) a signed audit letter in the form attached hereto as
Exhibit G. The provisions of the foregoing two (2) sentences shall survive the
Close of Escrow for a period of six (6) months.

15. Interpretation and Applicable Law; Venue and Jurisdiction.

This Agreement shall be construed and interpreted in accordance with the laws of
the State where the Real Property is located. Where required for proper
interpretation, words in the singular shall include the plural; the masculine
gender shall include the neuter and the feminine, and vice versa. The terms
“successors and assigns” shall include the heirs, administrators, executors,
successors, and assigns, as applicable, of any party hereto. The parties agree
that the venue for any litigation between the parties arising from this
Agreement shall be filed only in the federal and state courts serving Montgomery
County, Ohio. The parties hereby consent to the venue and submit to the personal
jurisdiction of said courts. Each party waives its right to trial by jury.

16. Amendment.

This Agreement may not be modified or amended, except by an agreement in writing
signed by the parties. The parties may waive any of the conditions contained
herein or any of the obligations of the other party hereunder, but any such
waiver shall be effective only if in writing and signed by the party waiving
such conditions and obligations.

17. Attorneys’ Fees.

In the event it becomes necessary for either party to file a suit to enforce
this Agreement or any provisions contained herein, the prevailing party shall be
entitled to recover, in addition to all other remedies or damages, reasonable
attorneys’ fees and costs of court incurred in such suit.

18. Entire Agreement; Survival.

This Agreement (and the items to be furnished in accordance herewith)
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement, or condition not expressed in this Agreement
shall be binding upon the parties hereto nor shall affect or be effective to
interpret, change, or restrict the provisions of this Agreement. Only those
obligations of the parties hereunder and all other provisions of this Agreement
which by their express terms survive the Close of Escrow shall survive the Close
of Escrow or earlier termination of this Agreement.

19. Counterparts.

This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute the entire agreement of the parties.

20. Time is of the Essence; Calculation of Time Periods.

Time is of the essence in this Agreement as to each provision in which time is
an element of performance. Unless otherwise specified, in computing any period
of time described herein, the day of the act or event after which the designated
period of time begins to run is not to be included and the last day of the
period so computed is to be included, except that if such last day falls upon a
Saturday, Sunday, or legal holiday under the Federal law or laws of the States
of Ohio, then such period shall run until the end of the next day that is
neither a Saturday, Sunday, or legal holiday under Federal law or the laws of
the States of Ohio. The last day of any period of time described herein shall be
deemed to end at 11:59 p.m. Los Angeles, California time.

21. Real Estate Commission.

Seller and Buyer each represent and warrant to the other that neither Seller nor
Buyer has contacted or entered into any agreement with any real estate broker,
agent, finder or any other party in connection with this transaction, and that
neither party has taken any action which would result in any real estate
broker’s, finder’s or other fees or commissions being due and payable to any
party with respect to the transaction contemplated hereby. Such commission shall
be payable upon the Close of Escrow from the proceeds of the Purchase Price
deposited by Buyer. Each party hereby indemnifies and agrees to hold the other
party harmless from any loss, liability, damage, cost, or expense (including
reasonable attorneys’ fees) resulting to the other party by reason of a breach
of the representation and warranty made by such party in this Section.

22. Joint and Several Responsibility and Liability. Intentionally omitted.

23. Severability.

If any provision of this Agreement, or the application thereof to any person,
place, or circumstance, shall be held by a court of competent jurisdiction to be
invalid, unenforceable or void, the remainder of this Agreement and such
provisions as applied to other persons, places and circumstances shall remain in
full force and effect.

24. Further Assurances.

Each party will, whenever and as often as it shall be requested to do so by the
other party, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered any and all such further conveyances, assignments,
approvals, consents and any and all other documents and do any and all other
acts as may be necessary to carry out the intent and purpose of this Agreement.

25. Exclusivity.

Until the Close of Escrow or the date that this Agreement is terminated, Seller
shall not enter into any contract, or enter into or continue any negotiations,
to sell the Property to any person or entity other than Buyer.

26. Escrow.

The duties of the Escrow Holder and Title Company are purely ministerial in
nature. Escrow Agent and Title Company shall be under no responsibility in
respect to the Deposit and other funds delivered other than to faithfully follow
the instructions contained herein, the joint instructions of the parties or the
instructions of a court of competent jurisdiction. Escrow Holder and Title
Company shall have right at anytime, and whether or not a lawsuit has been
commenced by any party, to interplead the Deposit with a court of competent
jurisdiction. Escrow Holder or Title Company, as the case may be, shall provide
all parties with notice of such action. Except as otherwise provided in this
Agreement, upon such action, Escrow Holder or Title Company, as the case may be,
shall be released and relieved of all obligations arising under this Agreement
related to the Deposit. Escrow Holder and Title Company shall not be liable for
any error in judgment or for any act done or step taken or omitted by it in good
faith or for any mistake in fact or law or for anything which it may do or
refrain from doing in connection herewith; Escrow Holder shall not be liable for
any loss in impairment of the Deposit in the interest bearing account.
Notwithstanding the foregoing, neither the Escrow Holder or the Title Company
shall be liable except for willful misconduct in the performance of its duties
and obligations as set forth herein.

27. Closing Condition.

27.1 Related Contract Closing. The obligation of Seller and Buyer to consummate
the transactions contemplated herein shall be conditioned upon Buyer
consummating the purchase of the property described in that certain “Agreement
for Purchase and Sale of Real Property and Escrow Instructions” by and between
Buyer, as buyer, and Washington Park I, LLC and Tamme Investments, LLC (
collectively “Related Seller”), as seller (the “Related Contract”).

The Close of Escrow and the close of escrow for the transaction set forth in the
Related Contract shall occur simultaneously, except as provided in Section 27.2.
Seller shall not be obligated to sell the Property to Buyer and Buyer shall not
be obligated to purchase the Property from Seller if the transaction under the
Related Contract is not consummated, except as provide in Section 27.2. Unless
Close of Escrow occurs prior to the termination of the Related Contract, if the
Related Contract shall be terminated, other than as a result of the default of
Buyer or the default of the Related Seller, then this Agreement shall likewise
terminate and, except as provided in Section 27.2 the Deposit shall be returned
to Buyer and the parties shall be relieved of their respective obligations under
this Agreement, other than those obligations which by their express terms
survive termination. Unless Close of Escrow occurs prior to the termination of
the Related Contract, if the Related Contract shall terminate as a result of the
default of the Related Seller, such default shall be deemed a default by Seller
under this Agreement and Buyer shall have all rights and remedies available
under this Agreement, except that Buyer shall only be permitted to seek specific
performance under this Agreement if Buyer also seeks specific performance under
the Related Contract and Buyer shall be entitled to obtain specific performance
only if Buyer also obtains specific performance under the Related Contract.
Unless Close of Escrow occurs prior to the termination of the Related Contract,
the Related Contract shall terminate as a result of Buyer’s default thereunder,
such default shall be deemed a default by Buyer hereunder and Seller shall have
all rights and remedies available under this Agreement.

27.2 Non-Simultaneous Closing. Subject to the following terms and conditions and
notwithstanding the terms of Section 27.1, Buyer shall be permitted to effect
the Close of Escrow of the Property prior to the closing under the Related
Contract. Buyer may elect to effect an earlier Close of Escrow hereunder by
giving Seller not less than ten (10) days prior notice of Buyer’s intent to
Close. Such notice shall set forth the date and time for Close of Escrow.
Buyer’s right to effect a “non-simultaneous” Close of Escrow is conditioned upon
Buyer (or its assignee if Buyer assigns the Related Contract prior to the Close
of Escrow) (a) having accepted and approved in writing under the Related
Contract the Due Diligence Items, Tenants Interviews, the Title Documents and
Survey, and condition of the Property (as such terms are defined in the Related
Contract, (b) waiving in writing all closing conditions set forth in the Related
Contract, except those conditions identified in Sections 9.1.2, 9.1.3, 9.1.6 and
9.1.10 of the Related Contract, and (c) on or prior to Close of Escrow under
this Agreement Buyer under the Related Contract shall deliver to the Escrow
Holder an additional amount of $580,000.00 which amount will be held as part of
the Deposit under the Related Contract. If all of the foregoing conditions are
satisfied, then Buyer may cause Close of Escrow to occur prior to the closing of
the purchase under the Related Contract. If any one or more of such conditions
are not satisfied, then Buyer shall not have the right to cause a
non-simultaneous closing. Notwithstanding the foregoing to the contrary, if the
Related Seller is prepared to close on the sale under the Related Contract on
the date set forth in Buyer’s notice under this Section, including the
satisfaction of the closing conditions, then Buyer shall not have the right to
effect a non-simultaneous closing under this Section.

28. Exchange.

Each party agrees to cooperate with the other party should such party elect to
purchase or sell the Property, as the case may be, as part of a like-kind
exchange under Section 1031 of the Code. Any contemplated exchange shall not
impose upon the cooperating party any additional liability of financial
obligation nor shall any exchange delay the Close of Escrow. This Agreement is
not subject to or continent upon a party’s ability to acquire or dispose of
exchange property or effectuate an exchange.

29. Public Notice.

Seller and Purchaser agree that neither party shall make any public announcement
of the sale or purchase of the Property until Close of Escrow occurs. Seller and
Purchaser shall agree to coordinate the public announcement of the sale of the
Property after Close of Escrow.

30. Exhibits. The following exhibits are attached hereto and incorporated herein
by this reference:

     
Exhibit A.
  Legal Description of the Land
 
 

Exhibit B.
  Leases
 
 

Exhibit C.
  Security Deposits
 
 

Exhibit D.
  Contracts
 
 

Exhibit E.
  Assignment and Assumption Agreement
 
 

Exhibit F.
  Deed
 
 

Exhibit G.
  Audit Letter
 
 

Exhibit H.
  Leasing Commissions
 
 

Exhibit I.
  Tenant Defaults
 
 

Exhibit J.
  Litigation
 
 

Exhibit K.
  Deferred Rent; Abatements; Rent Concessions; Advance Rent
 
 

Exhibit L.
  Defects
 
 


1

THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR AGREEMENT FOR PURCHASE
AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS

         
SELLER:
 
 
 
    FRAZE ENTERPRISES, INC.
    an Ohio corporation
    By:   /s/ Michael J. Wenzler
 
  Name:   Michael J. Wenzler
 
       
 
  Title:   Treasurer
 
       

              BUYER:     TRIPLE NET PROPERTIES, LLC,     a Virginia limited
liability company     By: /s/ Jeff Hanson     Name: Jeff Hanson     Title: Chief
Investment Officer

ESCROW HOLDER:

The undersigned Escrow Holder accepts the foregoing Agreement for Purchase and
Sale of Real Property and Escrow Instructions and agrees to act as Escrow Agent
under this Agreement in strict accordance with its terms.

          CHICAGO TITLE INSURANCE COMPANY
By:   /s/ Traci H. Walker
 
  Name:
Title:   Traci H. Walker
Escrow Officer

2